DETAILED ACTION
Acknowledgements
In the reply filed July 6, 2022, the applicant amended claim 1. 
Currently claims 1-6 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (U.S. Pub. No. 2019/0093445) in view of Golovinskij (U.S. Pub. No. 2019/0360281), further in view of Holmes (U.S. Pub. No. 2018/0073320).
Regarding Claim 1, Kulkarni discloses a process for drilling or completing a subsea wellbore with subsea wellhead (20) from a jack-up rig (Paragraph [0044]), wherein the subsea wellbore is connected to and communicates with a subsea wellhead the process comprising:
a) installing a blow-out preventer (44) on the jack-up rig (Paragraph [0044]); 
b) installing a riser (52) between the blow-out preventer (44) and the subsea wellhead (20, whereby said blow-out preventer communicates with said subsea wellbore; 
c) connecting a subsea suspension head assembly (56) between said riser (52) and said subsea wellhead, wherein said subsea suspension head assembly (56) includes at least one ram or valve (inherent feature of BOP) for sealing the well.
Kulkarni does not disclose the suspension head assembly head being installed over the side of the jack-up rig by an offshore rig crane, as the details of the actual BOP lifting mechanism are not explored in detail; 
The subsea wellhead (20) in water up to 100m depth; 
The blow-out preventer including a plurality of ram configurations, control pods, and an accumulator bank; or 
Wherein the suspension head assembly has a mass of between 20,000 and 60,000 kg. 
Golovinskij discloses a suspension head assembly (BOP stack 30) being installed over the side of a jack up rig (10) by an offshore rig crane (12) (Paragraph [0122]) as part of a cantilever rig tower.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the rig crane of Golovinskij in the invention of Kulkarni since Kulkarni teaches of using a tower with some manner of lifting mechanism to handle a BOP but leaves the reader to guess what the specific form of this mechanism might be, thus leading the reader to look elsewhere for a particular mechanism for doing so in a way known by those of ordinary skill in the art. The invention of Golovinskij, describing such a mechanism (The BOP crane: Paragraph [0122]) such as those suggested by Kulkarni, would have been obvious to use in combination.
It would also have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the subsea wellhead depth limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
It would also have been an obvious matter of design choice to have the suspension head have such a weight, since such a modification would have involved a mere change in the size of a component, a change in size generally being recognized as within the level of ordinary skill in the art.
Holmes discloses a blow-out preventer to having a plurality of ram configurations (Holmes: Paragraph [0008])) control pods (Holmes: Figure 3B)) and an accumulator bank (Holmes: Paragraph [0093]). 
It would have been obvious for one having ordinary skill in the art at the time of the invention’s filing to have utilized a blow-out preventer containing the features of Holmes in the invention of Kulkarni since Kulkarni discloses the use of a blow-out preventer but does not disclose the particulars of its inner workings, leading the reader to look elsewhere for such mechanisms. The invention of Holmes, disclosing mechanisms like those suggested by Kulkarni, would have been obvious to use in combination.   
Regarding Claim 2, Kulkarni, Golovinskij, and Holmes render obvious a process as claimed in claim 1 comprising closing in the wellbore by actuating the ram or valve (inherent feature of BOP).
Regarding Claim 3, Kulkarni, Golovinskij, and Holmes render obvious a process as claimed in claim 2 wherein the ram or valve closes and seals around tubing or casing in the well (inherent feature of BOP).
Regarding Claim 4, Kulkarni, Golovinskij, and Holmes render obvious a process as claimed in claim 2 but does not disclose the particular arrangement of the x-mas tree/BOP  wherein the said ram or valve is a shear and seal ram and wherein the process includes actuating the ram (52) in the event of an emergency to shear drill pipe passing through the assembly and make a seal.
Examiner takes official notice that it is old and well known to use BOPs to shear and/or seal a drill pipe passing through said BOP.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have had the BOP configured to perform such actions as it is their purpose. 
Regarding Claim 5, Kulkarni, Golovinskij, and Holmes render obvious a process as claimed in claim 3 wherein, but does not disclose whilst the ram or valve is closed, the riser (52) is removed in order to install subsea equipment.
Examiner takes official notice that it is old and well known to plug and abandon wells following their useful lifespan.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to conduct such an operation, which would inherently require the removal of the riser and the emplacement of a plug at the subsea location.  
Regarding Claim 6, Kulkarni, Golovinskij, and Holmes render obvious a process as claimed in claim 1 wherein the suspension head assembly (56) is installed on the wellhead by the jack-up rig (Paragraph [0044]).

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the suspension head assembly is provided at the subsea wellhead with a purpose to prevent an emergency resulting from the high-pressure riser being damaged, and is different in nature from a BOP since it lacks the usual valves and accumulators associated with a full BOP and also lacks the size and weight of a BOP. 
The examiner respectfully submits that while the suspension head may lack the features pointed out by the applicant which would be present in a full BOP stack, there are no limitations regarding absence of these elements or of features that would prevent their use on the suspension head. The supposed reduced weight of the suspension head remains an obvious variant to those of ordinary skill in the art as lowering a smaller piece of equipment would still be feasible with a crane capable of moving a much larger piece of equipment, and there is no language limiting the crane to a type that would be capable of moving the smaller suspension head but not capable of moving a full blow-out preventer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679